In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1917V
                                        UNPUBLISHED


    KIMBERLEY MULLINS,                                      Chief Special Master Corcoran

                        Petitioner,                         Filed: September 23, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Madelyn Weeks, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On December 21, 2020, Kimberley Mullins filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges she suffered a Table injury – Shoulder Injury Related to
Vaccine Administration (“SIRVA”) – as a result of an influneza (“flu”) vaccination on
October 17, 2019. Petition at 1. Petitioner further alleges that she suffered the residual
effects of her injury for more than six months, and that there has been no prior award
made as a result of her injury. See Petition ¶¶ 3, 5. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      On September 19, 2022, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent indicates that

      [m]edical personnel at the Division of Injury Compensation Programs,
      Department of Health and Human Services (“DICP”), have reviewed the
      facts of this case and concluded that petitioner’s claim meets the Table
      criteria for SIRVA. Specifically, petitioner had no history of pain,
      inflammation, or dysfunction of her left shoulder; pain occurred within 48
      hours after receipt of an intramuscular vaccination; pain was limited to the
      shoulder in which the vaccine was administered; and no other condition or
      abnormality has been identified to explain petitioner’s shoulder pain.

Id. at 8 (citing 42 C.F.R. §§ 100.3(a)(XIV)(B), 100.3(c)(10)). Respondent further agrees
that

      [w]ith respect to other statutory and jurisdictional issues, the records show
      that petitioner timely filed her case, that she received the flu vaccine in the
      United States, and that she satisfies the statutory severity requirement by
      suffering the residual effects or complications of her injury for more than six
      months after vaccine administration.

Id. (citing 42 U.S.C. §§ 300aa-11(c)(1)(D)(i)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

     IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                            2